
	

114 HJ 37 IH: Making continuing appropriations for the Transportation Security Administration for fiscal year 2015, and for other purposes.
U.S. House of Representatives
2015-02-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IA
		114th CONGRESS
		1st Session
		H. J. RES. 37
		IN THE HOUSE OF REPRESENTATIVES
		
			February 26, 2015
			Mr. Ribble introduced the following joint resolution; which was referred to the Committee on Appropriations
		
		JOINT RESOLUTION
		Making continuing appropriations for the Transportation Security Administration for fiscal year
			 2015, and for other purposes.
	
	
 That the following sums are hereby appropriated, out of any money in the Treasury not otherwise appropriated, and out of applicable corporate or other revenues, receipts, and funds, for the Transportation Security Administration for fiscal year 2015, and for other purposes, namely:
		101.
 (a)Such amounts as may be necessary, at a rate for operations as provided for fiscal year 2014 under the Department of Homeland Security Appropriations Act, 2014 (division F of Public Law 113–76) and under the authority and conditions provided in such Act, for continuing projects or activities (including the costs of direct loans and loan guarantees) that are not otherwise specifically provided for in this joint resolution, that were conducted in fiscal year 2014, and for which appropriations, funds, or other authority were made available by such Act under the heading Transportation Security Administration.
 102.Appropriations made by section 101 shall be available to the extent and in the manner that would be provided by the pertinent appropriations Act.
 103.Unless otherwise provided for in this joint resolution or in the applicable appropriations Act for fiscal year 2015, appropriations and funds made available and authority granted pursuant to this joint resolution shall be available until whichever of the following first occurs:
 (1)the enactment into law of an appropriation for any project or activity provided for in this joint resolution;
 (2)the enactment into law of the applicable appropriations Act for fiscal year 2015 without any provision for such project or activity; or
 (3)September 30, 2015. 104.Expenditures made pursuant to this joint resolution shall be charged to the applicable appropriation, fund, or authorization whenever a bill in which such applicable appropriation, fund, or authorization is contained is enacted into law.
 105.This joint resolution shall be implemented so that only the most limited funding action of that permitted in the joint resolution shall be taken in order to provide for continuation of projects and activities.
 106.Amounts made available under section 101 for civilian personnel compensation and benefits in each department and agency may be apportioned up to the rate for operations necessary to avoid furloughs within such department or agency, consistent with the applicable appropriations Act for fiscal year 2014, except that such authority provided under this section shall not be used until after the department or agency has taken all necessary actions to reduce or defer non-personnel-related administrative expenses.
 This joint resolution may be cited as the Transportation Security Administration Continuing Appropriations Resolution, 2015.  